Title: To Benjamin Franklin from Richard Bache, 29 March 1780
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia March 29th. 1780.
Yours of the 29h. Octr. last came to hand only a few days ago, and is the only one I have had from you for some Month’s past— I embrace this opportunity of Mr. Gerards Nephew who goes Via Virginia to hand to you 3d. Bills of the Setts sent you by Mr. Gerard who I hope has got safe home at last— My Love to Temple, tell him, I thank him for his care in distributing Bache & Shee’s circular Letters, & for the list he has furnished me with; he has my thanks too, for his care in sending me Ben’s Letters.
Sally and the Children are well they join in affectionate Love & Duty with D. sir Your ever affece. son
Rich: Bache

You will receive herewith two Letters that came to my hands not long since but where from I know not the one for yourself, the other for the Marquis De laffayette.
 
Addressed: Dr. Franklin
Endorsed: Bache all answer’d Oct 4. 1780
Notation: Rüe Chateau Burbon a l’hotel d’Angleterre
